WHATLEY, Judge.
In this appeal of his convictions of two counts of sexual battery and two counts of lewd and lascivious battery, Ronnie Ross argues that the trial court violated the plea agreement.
Ross did not preserve this issue for our review by filing a motion to withdraw his plea in the trial court. See Fla. RApp. P. 9.140(b) (2) (A.) (ii) (b) (defendant who pleads guilty or nolo contendere may directly appeal a violation of plea agreement, if preserved by a motion to withdraw plea); Hall v. State, 765 So.2d 282 (Fla. 4th DCA 2000). We therefore affirm Ross’s convictions and sentences without prejudice for him to file a motion for postconviction *393relief pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
CASANUEVA and CANADY, JJ., Concur.